Title: To Alexander Hamilton from James McHenry, 13 March 1799
From: McHenry, James
To: Hamilton, Alexander



War Department 13 March 1799
private
Dear Sir

I received your private letter of the 10th inst. last night.
The mode in which the laws are published prevents me from receiving any of them sometimes for six weeks or two months after their being inacted, unless I take copies of them from the originals lodged with the Secry. of State and get them printed. This is what I have done with the organization and eventual army acts, and shall as soon as they are printed send you some copies.
The 5 Sect. of the recruiting instruction was filled up for inlistments in the 4 old Regiments and artillery corps. For inlistments in the 12 Regiments of Infantry & 6 troops of Light Dragoons, it will be filled up “for and during the continuance of the existing differences between the U.S. and French Republic” according to your conception.
The 13 sect. of the recruiting instructions is founded on the 3 article of the articles of war under the head administration of justice, art. 3, p 32 & 33. It is supposed that the officer commanding in each district will be a field officer.
I expect to be able to send you in a few days the list of officers conformably to the schedule A formed & reported by Gen Washington with the exception of the alterations and directions of which you have been informed and that have originated in non-acceptances.
In your letter of Febry the 16th it is said “It is very material to me to have without delay the distribution of the additional 12 Regts & troops of horse &c &c” It is certain I understood this request to apply to the distribution of the 4 Regts. of Infantry and the cavalry, stations for eight of the 12 Regiments of Infantry only having been fixed on by the Commander in Chief. Where did the Commander in Chief contemplate to station these 4 regts. and the cavalry? I shall subjoin to the list aforesaid the officers appointed from Connecticut, arranged into companies by Mr Tracy agreeably to the principle of contiguity or local convenience.
Quarter Masters, adjutants & Pay-Masters to Regiments by the late organization act must be Lieutenants and as such appointed by the Presidemt. Whether the law admits of the choice of Pay master from among the Lieutenants under the new organization being made by the officers, I cannot answer at this moment, my copy of the act being with the Printer. The pay master by the act, must give bond & security for the faithful discharge of his duties at least it was so intended.
When you receive a copy of the schedule A you will determine whether to take the Captains and their subalterns as there arranged or to refer to their respective colonels for a new and different distribution.
I recvd. your letter dated the 5th inst on the 11th. I shall attend as soon as possible to its contents.
We have got an insurrection in Northampton County and adjoining parts, which will require the presence of some of the military force to aid the Marshall to secure offenders. A proclamation will issue to day declaring its existence &c. It is contemplated to employ on this occasion the volunteers only, a late law having authorised the President to use these in all cases in which he is authorised to employ Militia.
Yours sincerely

James McHenry
Majr Gen Hamilton

